Case: 19-50855     Document: 00516409077         Page: 1   Date Filed: 07/27/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 27, 2022
                                  No. 19-50855
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                           Plaintiff—Appellee,

                                     versus

   Michael Dewayne Dennis,

                                                       Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:18-CR-1199-1


   Before Higginbotham, Haynes, and Wilson, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
         A jury found Michael Dennis guilty of conspiracy to possess with
   intent to distribute more than 100 kilograms of marijuana. Dennis now
   appeals his conviction and sentence.
                                          I.
         The Department of Homeland Security began investigating Michael
   Dennis after a number of accomplices described delivering marijuana to him.
   On April 30, 2018, DHS agents installed pole cameras directed at the front
Case: 19-50855     Document: 00516409077            Page: 2   Date Filed: 07/27/2022




                                     No. 19-50855


   and back of Dennis’s properties in Houston, Texas. Until July 9, 2018, the
   cameras captured video of incidents similar to the deliveries described by
   cooperating defendants Ray Trevino and Ausencio Garcia-Herrera. On June
   24 and July 9, the video showed boxes being unloaded from pickup trucks
   into the garage, Dennis going from the garage to his house and returning with
   a bag, trucks departing, and Dennis moving the boxes from the garage to his
   house. The video also showed Jonathan Ray Alaniz delivering boxes to the
   garage twice; Houston police stopped Alaniz after he left the property,
   seizing approximately $5,000 and thirty pounds of marijuana.
          On June 20, 2018, Dennis was indicted for conspiracy to possess with
   intent to distribute more than 100 kilograms of marijuana in violation of 21
   U.S.C. §§ 841(a), (b)(1)(B), and 846. The indictment included notice of a
   demand of forfeiture. On July 11, 2018, law enforcement executed an arrest
   warrant for Dennis and a search warrant for his property. During a forced
   entry into his home, an agent shot Dennis on seeing him with a firearm. After
   his arrest, agents found an AR-15 rifle and an AK-47-type pistol with a drum
   magazine, 111.85 kilos of marijuana, nineteen firearms, $197,313 cash, money
   counters, scales, and ledgers showing prices, weights, and names for
   hydroponic marijuana sales for $800 to $1,000 per pound on his property.
          Dennis’s first retained counsel entered an appearance on August 3,
   2018. Pretrial motions were due by September 16, 2018. Prior to trial, seven
   different lawyers represented Dennis; other than motions to substitute
   counsel or for continuances, counsel filed no pretrial motions. The district
   court granted nine continuances and set three plea hearings, then denied a
   motion to suppress as untimely.
          Dennis was convicted in a two-day jury trial. After accepting the
   verdict, the district court held a hearing on forfeiture and sentenced Dennis
   to 216 months in prison and five years’ supervised release. The district court




                                          2
Case: 19-50855          Document: 00516409077               Page: 3         Date Filed: 07/27/2022




                                            No. 19-50855


   also ordered Dennis to forfeit his weapons, boat, Houston properties, and
   $7,200,000 as proceeds of the offense. Dennis timely appeals.
                                                 II.
          Dennis challenges the denial of three pre-trial motions: leave to file
   untimely motions to suppress, its merits, and a motion for a continuance. We
   address each in turn.
                                                 A.
          Trial counsel filed their notice of appearance on August 9, 2019. At an
   August 13 docket call the district court told counsel that the trial would
   proceed on September 11. On August 29, 2019, Dennis moved to suppress
   the video surveillance and evidence from the search of his property. On
   September 5, 2019, Dennis moved for leave to file the motions to suppress,
   nearly a year after the due date of September 16, 2018 for pretrial motions.
   At the pretrial conference, the district court addressed the lateness of the
   motions, heard counsel’s argument, denied the motions, and declined to
   suppress any evidence. Dennis contends that the district court abused its
   discretion by denying him leave to file an untimely motion to suppress.
          We review the district court’s denial of a motion to suppress as
   untimely for abuse of discretion. 1 A motion to suppress that is filed after the
   deadline for pretrial motions while untimely, may be considered if the party
   shows good cause. 2 Although we have “not ruled on the standard of review
   of a district court’s finding of lack of good cause under Rule 12(c)(3),” 3 in



          1
              United States v. Oliver, 630 F.3d 397, 410 (5th Cir. 2011).
          2
             Fed. R. Crim. P. 12 (c)(3); United States v. Williams, 774 F. App’x 871, 876
   (5th Cir. 2019) (per curiam).
          3
              Williams, 774 F. App’x at 876.




                                                  3
Case: 19-50855          Document: 00516409077               Page: 4       Date Filed: 07/27/2022




                                           No. 19-50855


   Williams this Court stated that a showing of good cause requires a showing of
   cause and prejudice. 4
           Dennis has shown neither cause nor prejudice. For the year prior to
   his trial, Dennis had at least seven different lawyers. Here, counsels’
   appearance a month before trial cannot justify the late filings. 5 Prior counsel
   could have moved to suppress as they were aware of the surveillance. 6
   Similarly, the ongoing plea negotiations did not prevent and do not justify
   prior counsels’ failure to file motions to suppress. 7 Dennis has not shown that
   he was prejudiced by the denial of leave to file his untimely motions. The
   district court was familiar with the facts and legal issues, heard counsels’
   argument, and gave oral rulings on them before trial.8 The district court did
   not abuse its discretion in denying Dennis leave to file his untimely motion to
   suppress.




           4
             Id. at 876-77; see Davis v. United States, 411 U.S. 233, 243–44 (1973); United States
   v. Fry, 792 F.3d 884, 888 (8th Cir. 2015) (“Under Rule 12(c)(3), as amended December 1,
   2014, a court may consider an issue not timely raised under Rule 12(b)(3) only upon a
   showing of ‘good cause,’ which requires a showing of cause and prejudice.”); 1A
   Charles Alan Wright & Arthur R. Miller, Federal Practice and
   Procedure § 194 (5th ed. 2019).
           5
             See United States v. Gulley, 780 F. App’x 275, 283 (6th Cir. 2019) (change in
   counsel alone not sufficient to constitute good cause for late filing); United States v. Turner,
   602 F.3d 778, 787 (6th Cir. 2010).
           6
             Williams, 774 F. App’x at 877; see United States v. Knezek, 964 F.2d 394, 398–99
   (5th Cir. 1992); 1A Charles Alan Wright & Arthur R. Miller, Federal
   Practice and Procedure § 194 (5th ed. 2019).
           7
            See United States v. Walden, 625 F.3d 961, 965 (6th Cir. 2010) (belief that motion
   to suppress would not be necessary due to planned plea did not excuse late filing).
           8
               Williams, 774 F. App’x at 874, 877.




                                                  4
Case: 19-50855            Document: 00516409077               Page: 5        Date Filed: 07/27/2022




                                              No. 19-50855


                                                   B.
            Dennis contends that the district court erred in denying his motion to
   suppress. When a pretrial motion is denied as untimely, we review the denial
   of the motion for plain error. 9 To show plain error, Dennis must show a
   forfeited error that is clear or obvious, which affects his substantial rights. 10
   With that showing, we have the discretion to correct the error, but only if it
   seriously affects the fairness, integrity, or public reputation of judicial
   proceedings. 11
                                                   1.
            Dennis argues that the pole cameras were an unreasonable intrusion
   into his privacy under the Fourth Amendment. “[O]fficial intrusion into that
   private sphere generally qualifies as a search and requires a warrant
   supported by probable cause.” 12 However, a defendant cannot assert a
   privacy interest in information which he “voluntarily conveyed to anyone
   who wanted to look.” 13 Dennis relies on United States v. Cuevas-Sanchez to
   argue that the fencing around his property established his privacy interest,
   but given that one can see through his fence and that the cameras captured
   what was open to public view from the street, this is not a clear or obvious
   application of our precedent. 14 Dennis argues the prolonged and continuous


            9
                 United States v. Vasquez, 899 F.3d 363, 373 (5th Cir. 2018), as revised (Aug. 24,
   2018).
            10
                 Puckett v. United States, 556 U.S. 129, 135 (2009).
            11
                 Id.
            12
                 Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018).
            13
                 Id. at 2215 (citation omitted).
            14
              See United States v. Cuevas-Sanchez, 821 F.2d 248, 250–51 (5th Cir. 1987); Evans
   v. Lindley, No. 21-20118, 2021 WL 5751451, at *5 (5th Cir. Dec. 2, 2021) (per curiam);
   United States v. Beene, 818 F.3d 157, 162 (5th Cir. 2016) (noting there was no expectation




                                                    5
Case: 19-50855           Document: 00516409077             Page: 6      Date Filed: 07/27/2022




                                            No. 19-50855


   nature of the surveillance violated his Fourth Amendment rights. Although
   the Supreme Court addressed a form of continuous surveillance in Carpenter,
   unlike cell-site location information, there is nothing inherent in the use of
   security cameras to cast doubt on their validity. 15 It is rather whether the
   surveillance invades protected privacy interests. Surveillance of areas open
   to view of the public without any invasion of the property itself is not alone a
   violation. 16 All that was surveilled here was from the view from the street,
   continuously visible to individuals.17 We do not say that the length of time
   surveilled is irrelevant, but we find no privacy interest was here invaded—
   information subject to the daily view of strollers and the community. The
   legal issues here are not so clear that any error would be plain or obvious.


   of privacy and that defendant had not posted “no trespassing” signs); United States v.
   Moffitt, 233 F. App’x 409, 411 (5th Cir. 2007) (per curiam) (defendant did not have
   legitimate expectation of privacy with respect to his driveway and yard). Other circuits have
   held that similar surveillance does not violate the Fourth Amendment. See also United
   States v. Moore-Bush, 36 F.4th 320 (1st Cir. 2022) (en banc) (eight months of video
   surveillance with a pole camera trained on a side door, attached garage, drive-way, and
   portions of the lawn and public street in front of an un-fenced house was not suppressed,
   court divided on whether this was because it did not violate the Fourth Amendment or
   because agents had acted in good faith reliance on existing authority); United States v.
   Tuggle, 4 F.4th 505, 513 (7th Cir. 2021) (18 months of video surveillance with three cameras
   viewing the front of un-fenced Tuggle’s home, an adjoining parking area, and another
   portion of the outside of his house did not invade a reasonable expectation of privacy);
   United States v. Houston, 813 F.3d 282, 287–88 (6th Cir. 2016) (defendant “had no
   reasonable expectation of privacy in video footage recorded by a camera that was located
   on top of a public utility pole and that captured the same views enjoyed by passersby on
   public roads”); United States v. Vankesteren, 553 F.3d 286, 290 (4th Cir. 2009) (surveillance
   cameras on farmer’s land did not violate Fourth Amendment).
           15
                Carpenter, 138 S. Ct. at 2220.
           16
              See California v. Ciraolo, 476 U.S. 207, 213 (1986) (“[T]he mere fact that an
   individual has taken measures to restrict some views of his activities [does not] preclude an
   officer’s observations from a public vantage point where he has a right to be and which
   renders the activities clearly visible.”).
           17
                Ciraolo, 476 U.S. at 213.




                                                 6
Case: 19-50855           Document: 00516409077               Page: 7      Date Filed: 07/27/2022




                                              No. 19-50855


   Dennis fails to show that the district court clearly erred in not suppressing
   the video evidence. 18
                                                  2.
           Dennis also sought to suppress the fruit of the search of his property
   as relying on stale information, urging that the affidavit did not contain the
   dates of the cooperating defendants’ deliveries of marijuana.
           A search warrant may be invalidated upon a showing that the
   supporting affidavit includes assertions that were deliberate falsehoods or
   made with reckless disregard for the truth and the remaining portion of the
   affidavit is insufficient to support a finding of probable cause. 19 It must be
   shown that the affiant made specific statements that were deliberately false
   or made in reckless disregard of the truth. 20 It is the defendant’s burden to
   “make[] a strong preliminary showing that the affiant excluded critical
   information from the affidavit with the intent to mislead the magistrate.” 21
   Dennis has offered no proof that the affiant deliberately or recklessly falsified
   statements about the information from cooperating defendants to mislead the
   court. Although the dates were omitted, the defendants collectively
   described nineteen deliveries of hundreds of pounds of marijuana taking
   place over months. And the more recent video evidence showed that Dennis
   was engaging in the same conduct described, which freshened the




           18
             United States v. Prieto, 801 F.3d 547, 555 (5th Cir. 2015); United States v. Miller,
   665 F.3d 114, 136 (5th Cir. 2011).
           19
             Franks v. Delaware, 438 U.S. 154, 171 (1978); United States v. Brown, 298 F.3d
   392, 395–96 (5th Cir. 2002).
           20
                Franks, 438 U.S. at 171–72.
           21
                United States v. Tomblin, 46 F.3d 1369, 1377 (5th Cir. 1995) (citation omitted).




                                                   7
Case: 19-50855          Document: 00516409077               Page: 8      Date Filed: 07/27/2022




                                            No. 19-50855


   information. 22 Dennis cannot show that the district court plainly erred when
   it declined to suppress evidence from the search of his property.
                                                 C.
          Dennis argues that the district court abused its discretion in denying
   his final motion for a continuance. We review the denial of a continuance for
   abuse of discretion. 23 We look to the totality of the circumstances, including:
          (a) the amount of time available; (b) the defendant’s role in
          shortening the time needed; (c) the likelihood of prejudice
          from denial; (d) the availability of discovery from the
          prosecution; (e) the complexity of the case; (f) the adequacy of
          the defense actually provided at trial; and (g) the experience of
          the attorney with the accused. 24
          From August 2018 to September 2019, the district court granted nine
   continuances, providing Dennis adequate time to prepare for trial. 25 The
   shortened amount of time trial counsel had to prepare was of Dennis’s
   making. 26 The district court set the September trial date on June 26, 2019.
   Dennis retained new counsel in August and counsel undertook the
   representation knowing the trial date. The evidence was straight-forward and
   discovery was timely. 27 Dennis concedes that “[t]rial [c]ounsel performed
   well at trial,” and cites no deficiencies in their representation. None of the
   grounds on appeal address errors attributable to counsel’s want of


          22
               United States v. Webster, 734 F.2d 1048, 1056 (5th Cir. 1984).
          23
               United States v. Walters, 351 F.3d 159, 170 (5th Cir. 2003).
          24
               Id.
          25
             United States v. Diaz, 941 F.3d 729, 740 (5th Cir. 2019) (two continuances);
   United States v. Kelly, 973 F.2d 1145, 1148 (5th Cir. 1992) (two continuances).
          26
               Walters, 351 F.3d at 170.
          27
               Diaz, 941 F.3d at 740.




                                                  8
Case: 19-50855           Document: 00516409077               Page: 9      Date Filed: 07/27/2022




                                             No. 19-50855


   preparation and Dennis has not identified any prejudice from the denial of
   the continuance.
                                                    III.
                                                    A.
           Dennis also moved for limited discovery of the drug quantity
   information in the presentence reports (PSRs) of cooperating defendants
   Alex Perez-Orozco, Garcia-Herrera, Trevino, Ibarra-Gonzalez, and Hermilio
   Garcia-Nunez. The district court denied the motion.
           We review the district court’s decision to disclose PSR information to
   a third party for abuse of discretion. 28 “There is a general presumption that
   courts will not grant third parties access to the presentence reports of other
   individuals.” 29 This presumption is supported by “powerful policy
   considerations,” including the defendant’s privacy interest; maintaining
   confidential information about informants, investigations, and grand jury
   proceedings; and not chilling the “transmission of information by the
   defendants.” 30 “[O]nly where a ‘compelling, particularized need for
   disclosure is shown should the district court disclose the report.’” 31
           Dennis argues that the need to avoid an unwarranted disparity
   between his and the other defendants’ sentences justifies disclosure. The rub
   is that a defendant’s drug quantity extends only to criminal activity “he was
   directly involved [in] or that was reasonably foreseeable to him.” 32 Dennis


           28
                United States v. Huckaby, 43 F.3d 135, 138 (5th Cir. 1995).
           29
                Id. (internal quotation omitted).
           30
                Id.
           31
                Id. (quoting United States v. Corbitt, 879 F.2d 224, 239 (7th Cir.1989)).
           32
              United States v. McClaren, 13 F.4th 386, 411 (5th Cir. 2021), cert. denied sub nom.
   Fortia v. United States, 142 S. Ct. 1244 (2022).




                                                     9
Case: 19-50855          Document: 00516409077                Page: 10        Date Filed: 07/27/2022




                                             No. 19-50855


   worked with all of the other defendants to distribute marijuana, while they
   were responsible only for what they distributed. And unlike the others,
   Dennis did not cooperate with the investigation. The cooperating defendants
   were not similarly situated to Dennis. 33 The district court did not abuse its
   discretion in denying Dennis’s request for sentencing information.
                                                   B.
           Dennis next challenges the length of his sentence, arguing that the
   district court miscalculated the drug quantity finding, misapplied the
   enhancement for possession of a firearm, and erroneously refused to consider
   the changing laws regarding marijuana. These arguments are without merit.
           “Using a bifurcated review process, we first examine whether the
   district court committed any significant procedural error.” 34 “A district
   court’s interpretation or application of the Sentencing Guidelines is reviewed
   de novo, and its factual findings . . . are reviewed for clear error. There is no
   clear error if the district court’s finding is plausible in light of the record as a
   whole.” 35 “If the district court’s decision is procedurally sound, we then
   consider the substantive reasonableness of the sentence.” 36 In reviewing the
   substantive reasonableness of the sentence, we apply “an abuse-of-discretion
   standard of review, and within-Guidelines sentences enjoy a presumption of
   reasonableness.” 37



           33
              United States v. Gaspar-Felipe, 4 F.4th 330, 344 (5th Cir. 2021), cert. denied, 142
   S. Ct. 903 (2022).
           34
                United States v. Nguyen, 854 F.3d 276, 280 (5th Cir. 2017).
           35
              United States v. Juarez Duarte, 513 F.3d 204, 208 (5th Cir. 2008) (per curiam)
   (citation omitted).
           36
                Nguyen, 854 F.3d at 280.
           37
                United States v. Scott, 654 F.3d 552, 555 (5th Cir. 2011).




                                                   10
Case: 19-50855         Document: 00516409077                Page: 11       Date Filed: 07/27/2022




                                            No. 19-50855


                                                  1.
          Dennis first raises a procedural challenge to the calculation of the drug
   quantity finding of 11,194.37 kilograms. “The defendant bears the burden of
   showing that the information in the PSR relied on by the district court is
   materially untrue.” 38 This finding was supported by 9,000 kilograms based
   on Trevino’s testimony, 1,896.07 kilograms based on Ibarra-Gonzalez’s
   statement and Garcia-Herrera’s testimony, 118.85 kilograms seized from
   Dennis, and $197,313 seized from Dennis, converted to 186.45 kilograms.
          Dennis argues that the calculation is not supported by the record
   because Trevino, Garcia-Herrera, and Ibarra-Gutierrez are not reliable and
   have motives to falsify testimony. Information provided by codefendants and
   confidential sources may support a drug quantity finding; 39 such statements
   are sufficiently reliable where other information corroborates details about
   the drug scheme. 40 Here, in addition to the testimony, there was video
   surveillance, a recorded call with Trevino, and the marijuana, money, scales,
   and money counters found on Dennis’s property, all corroborating the
   district court’s finding. Moreover, Dennis argued to the jury that Trevino
   and Garcia-Herrara were unreliable because they cooperated with the
   government. “[T]o find [the testimony] categorically unreliable for
   sentencing purposes, where the government’s burden of proof is by a
   preponderance of the evidence, would automatically call into question the
   jury’s verdict, which was based on the higher beyond a reasonable doubt




          38
               United States v. Valencia, 44 F.3d 269, 274 (5th Cir. 1995).
          39
           United States v. Zuniga, 720 F.3d 587, 591–92 (5th Cir. 2013); United States v.
   Cantu-Ramirez, 669 F.3d 619, 629 (5th Cir. 2012).
          40
               United States v. Rogers, 1 F.3d 341, 344 (5th Cir. 1993).




                                                  11
Case: 19-50855           Document: 00516409077               Page: 12       Date Filed: 07/27/2022




                                             No. 19-50855


   standard.” 41 Dennis’s argument that Trevino, Garcia-Herrera, and Ibarra-
   Gutierrez provided unreliable testimony fails.
            Dennis also challenges the conversion of the $197,313 cash to 186.45
   kilograms of marijuana. “Converting the money seized from a drug
   defendant into its equivalent amount of drugs is not clear error.” 42 The
   record supports the $480 per pound value used to convert the $197,313 43
   because Dennis told Trevino he was buying marijuana for $380 to $400 a
   pound and hydroponic marijuana for $800 per pound.
                                                   2.
            Dennis challenges the two-level enhancement for the use of violence.
   Section 2D1.1(b)(2) directs an increase of two levels to the base offense level
   “if the defendant used violence, made a credible threat to use violence, or
   directed the use of violence.” 44 Application of the provision is a factual
   finding reviewable for clear error. 45 An agent entering Dennis’s home saw
   the barrel of an assault rifle protrude around a corner, withdraw, and emerge
   again. Near the entry, the agents found an AR-15 rifle and an AK-47-type
   pistol with a drum of magazine boxes. The district court’s finding that Dennis
   used or threatened the use of force was not clearly erroneous.




            41
                 Cantu-Ramirez, 669 F.3d at 629.
            42
                 United States v. Haines, 803 F.3d 713, 743 (5th Cir. 2015); U.S.S.G. § 2D1.1 cmt.
   n. 5).
            43
             Even without the converted marijuana quantity, the total quantity of marijuana
   exceeds the 10,000 kilogram marijuana threshold for base offense level 34, rendering
   harmless any error. U.S.S.G. § 2D1.1 Drug Quantity Table.
            44
                 U.S.S.G. § 2D1.1(b)(2).
            45
                 United States v. Lira-Salinas, 852 F. App’x 860, 861 (5th Cir. 2021) (per curiam).




                                                   12
Case: 19-50855       Document: 00516409077             Page: 13      Date Filed: 07/27/2022




                                        No. 19-50855


                                             3.
           Dennis also challenges the substantive reasonableness of his sentence
   because the district court did not consider the changing legal status of
   marijuana. Even in states with more lenient marijuana laws, other federal
   courts have declined to consider the status of marijuana as a sentencing
   factor. 46 Even so, the district court sentenced Dennis to 216 months—144
   months below the guidelines range. 47 Dennis has already received what he
   now requests: a downward variance of his sentence to account for the
   difference between marijuana and other drugs. The sentence imposed by the
   district court was without error.
                                            IV.
          Finally, Dennis challenges the forfeiture of his property.
                                             A.
           Dennis argues that he ought to have a new trial on forfeiture because
   he did not personally waive his right to a jury. Dennis did not object to the
   judge hearing the forfeiture until months after the hearing. As Dennis’s
   objection was not properly preserved, we review for plain error. Dennis
   “bears the burden of proving (1) error, (2) that is plain, and (3) that affects
   his substantial rights.” 48
          When the indictment states the government is seeking forfeiture “the
   court must determine before the jury begins deliberating whether either party


          46
            United States v. Zachariah, No. SA-16-CR-694-XR, 2018 WL 3017362, at *1
   (W.D. Tex. June 15, 2018) (collecting cases).
          47
             The district court said it imposed a non-guidelines sentence because it “was
   marijuana and not meth, and not some other heavy type of drug.”
          48
             United States v. Valdez, 726 F.3d 684, 699 (5th Cir. 2013) (quoting Johnson v.
   United States, 520 U.S. 461, 466–67 (1997)).




                                             13
Case: 19-50855          Document: 00516409077                Page: 14         Date Filed: 07/27/2022




                                             No. 19-50855


   requests that the jury be retained to determine the forfeitability of specific
   property if it returns a guilty verdict.” 49 Forfeiture, “as an aspect of
   sentencing, does not fall within the Sixth Amendment right to a jury
   determination of guilt or innocence.” 50 We have not recognized a
   constitutional right to a jury for criminal forfeiture. 51 The district court
   determined before trial that the forfeiture hearing would proceed without a
   jury. After trial, the district court confirmed, and counsel twice replied, that
   Dennis did not wish for a jury. “[B]ecause counsel is the defendant’s agent,
   the defendant ‘must accept the consequences of the lawyer’s decision[s].’” 52
   Accepting counsel’s waiver of a jury is not plain error.
                                                   B.
           Dennis argues that there is insufficient evidence to support the $7.2
   million forfeiture ordered by the district court and that it thus violates the
   Excessive Fines Clause. 53 We review the district court’s legal conclusions as
   to the propriety of a forfeiture order de novo, the district court’s findings of
   facts under the clearly erroneous standard, and “the question of whether
   those facts constitute legally proper forfeiture de novo.” 54
           The Comprehensive Forfeiture Act (“CFA”) “was intended to reach
   every last dollar that flowed through the criminal’s hands in connection with



           49
                Fed. R. Crim. P. 32.2(b)(5)(A).
           50
                Libretti v. United States, 516 U.S. 29, 30 (1995).
           51
                United States v. Simpson, 741 F.3d 539, 560 (5th Cir. 2014).
           52
               United States v. Cabello, 33 F.4th 281, 295 (5th Cir. 2022) (quoting Taylor v.
   Illinois, 484 U.S. 400, 418 (1988)).
           53
             Dennis also challenges the district court’s calculations on the basis that Trevino
   was not a credible witness, but, as above, the district court found Trevino to be credible.
           54
                United States v. Olguin, 643 F.3d 384, 395 (5th Cir. 2011).




                                                   14
Case: 19-50855           Document: 00516409077               Page: 15       Date Filed: 07/27/2022




                                              No. 19-50855


   the illicit activity.” 55 This Court has “upheld reasonable estimates for
   calculating criminal forfeiture,” 56 bound by the stricture that “a punitive
   forfeiture violates the Excessive Fines Clause if it is grossly disproportional
   to the gravity of a defendant’s offense.” 57 When making the proportionality
   determination, we consider
            (a) the essence of the defendant’s crime and its relationship to
            other criminal activity; (b) whether the defendant was within
            the class of people for whom the statute of conviction was
            principally designed; (c) the maximum sentence, including the
            fine that could have been imposed; and (d) the nature of the
            harm resulting from the defendant’s conduct. 58
   Dennis’s activity was on going; he falls within the class of people for whom
   the statute of conviction was principally designed, dealing with sources for
   drugs in Mexico; the forfeiture amount, approximately one-and-a-half times
   the maximum guidelines and statutory range of $5 million, was not “grossly
   disproportional;” 59 and the scale of his distribution inflicted the harm
   addressed by the statute of conviction. Dennis is only being held accountable
   for sums he received from his own involvement in this criminal conspiracy. 60
   Finally, contrary to Dennis’s assertions, the district court accounted for the
   forfeiture of Dennis’s real property in setting the forfeiture amount; the




            55
                 21 U.S.C. § 853(a)(2); Olguin, 643 F.3d at 400.
            56
                 United States v. Mazkouri, 945 F.3d 293, 307 (5th Cir. 2019) (collecting cases).
            57
                 United States v. Bajakajian, 524 U.S. 321, 334 (1998).
            58
                 United States v. Suarez, 966 F.3d 376, 385 (5th Cir. 2020) (citation omitted).
            59
                 Suarez, 966 F.3d at 387; see United States v. Haro, 753 F. App’x 250, 259 (5th Cir.
   2018).
            60
                 Olguin, 643 F.3d at 400.




                                                    15
Case: 19-50855      Document: 00516409077        Page: 16   Date Filed: 07/27/2022




                                  No. 19-50855


   forfeiture of these assets was not duplicative. The $7.2 million forfeiture
   order was without error.
                                     ****
          We AFFIRM Dennis’s conviction and sentence, including its order
   of forfeiture.




                                       16